DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cafaro (US 6,285,828) in view of Clarke (US 2006/0263073) and in view of Evanyk (US 2003/0192194).
Carafo discloses a battery-operated hair dryer comprising: a case having an air flow channel with an air inlet and air outlet (fig. 1); a heating element positioned within the case, the heating element including one or more infrared bulbs (114) and one or more resistive wires (113, 2:52-60); a fan assembly positioned within the air flow channel (105); further comprising a hair temperature sensor coupled to the power control circuitry configured to detect a temperature of hair and adjust the power output when an ideal hair temperature is reached (2:61-65).
Carafo discloses the claimed invention except for power control circuitry coupled to the heating element configured to provide one or more power optimization modes to the heating element, wherein the one or more power optimization modes includes pulse width modulation (PWM) of the one or more infrared bulbs; wherein PWM includes flickering on and off the one or more infrared bulbs between completely on and off for a predetermined amount of time in each state; wherein power is only drawn from the battery in the "on" state of PWM.  Clarke teaches power control circuitry coupled to the heating element configured to provide one or more power optimization modes to the heating element, wherein the one or more power optimization modes includes pulse width modulation (PWM) of the one or more infrared bulbs ([0048], would provide PWM with same results with infrared bulb); wherein PWM includes flickering on and off the one or more infrared bulbs between completely on and off for a predetermined amount of time in each state ([0048], modified conduction time); wherein power is only drawn 
Carafo discloses the claimed invention except for at least one battery configured to provide power to the power control circuitry and fan assembly.  Evanyk teaches at least one battery configured to provide power to the power control circuitry and fan assembly (16, fig. 1) in order to provide the additional flexibility of no power cord to get in the way.  Carafo would benefit equally from providing the additional flexibility of no power cord to get in the way.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Carafo with at least one battery configured to provide power to the power control circuitry and fan assembly as taught by Evanyk in order to provide the additional flexibility of no power cord to get in the way. 

Allowable Subject Matter
Claims 1-10 and 16-20 are allowable.

Reasons for Allowance
Claims 1 and 16 are allowable because prior art could not be found to disclose or teach power control circuitry coupled to the heating element configured to provide one or more power optimization modes to the heating element, wherein the one or more power optimization modes includes time-delay heating circuitry to balance power between the infrared bulbs and the one or more resistive wires with all of the limitations of independent claim 1.  Similarly, claim 16 recites power control circuitry coupled to the heating element having power adjusting circuitry configured to provide power to the one or more resistive wires for a first time period and/or set temperature reached, then adjusting the power to the one or more resistive wires; a fan assembly positioned within the air flow channel with all of the limitations of independent claim 16.  Both claims require balancing the load between an infrared bulb and the electric wire which cannot be found with all of the limitations of independent claims 1 and 16 and in particular the use of an infrared bulb and an electric wire.  The closest prior art identified is Cafaro (US 6,285,828) which does disclose a hair dryer with an infrared bulb and an electric wire, but doesn’t anticipate the electrical load balance at the heart of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762